DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes claims 1-20 of the instant application appear to be identical to originally filed claims 1-17 and 19-21, respectively, of grandparent application 15/914,054.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal and distal ends" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this limitation would read “the proximate and distal ends” to be consistent with line 5.
Claims 2-20 are also rejected because they depend from claim 1.
Regarding claim 15, it is unclear if the “distal ends” of the baseplate recited in line 1 are the same as the first and second ends recited in line 2 of claim 1, or if they are considered different ends.  Further, it is unclear how a single structure (the baseplate) can have more than one distal end (distal ends recited in claim 15).  For examination, the distal ends will be considered analogous to the first and second ends of claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“a connector assembly” in claim 1, line 9 - The connector assembly is considered as described at paragraphs [0051]-[0055] of the specification as originally filed.
“a locking mechanism” in claim 7, line 1 - The locking mechanism is considered as described at paragraph [0050] of the specification as originally filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (1,962,285).  
Regarding claim 1, Robinson discloses a tourniquet (see the title and at least figure 5), comprising: a baseplate (1) with first and second ends (see figure 5); a strap (3) having first (3b) and second (3a) ends, the strap having a first portion adjacent its first end, and a second portion adjacent its second end; a lever (2) with proximate and distal ends, wherein the proximate end is pivotally connected to the baseplate (at 1a), and the distal end is free (at 2b); wherein the first end (3b) of the strap is pivotally connected to the lever (at 2a) intermediate to the proximal and distal ends; and a connector assembly (buckle 8; see figure 5) operable to selectively connect the second portion (3a) of the strap to the baseplate (see figure 5), so as to form a closed loop, the connector assembly operable to permit a length of the closed loop to be adjusted.
Regarding claim 2, the baseplate includes a strap guide (the area between structures 1d and 1e), and the strap is engaged with the strap guide (see figure 5).
Regarding claim 3, the strap guide comprises a slot formed in the first end of the baseplate through which the first portion of the strap is threaded (see figure 5).
Regarding claim 4, the lever is movable between released and tightened positions (compare figures 1 and 3), wherein a free length of the strap extending beyond the baseplate is shorter in the tightened position than in the released position.
Regarding claim 11, the baseplate includes a lever anchor (at 1a) comprising a closed loop (the hole in 1a is a closed loop) of flexible material (all materials inherently possess some flexibility) which surrounds a pivot element of the lever (see figure 5).
Regarding claim 12, the baseplate includes a lever anchor (at 1a) comprising a rigid (all materials possess some rigidity) U-shaped element (see figure 5) which surrounds a pivot element of the lever.
Regarding claim 13, the lever comprises a pair of spaced-apart side rails 9see figure 2a) interconnected by a plurality of crossbars (2a and 2b).
Regarding claim 14, the baseplate has a concave curvature (see figure 5).
Regarding claim 15, the distal ends of the baseplate are ramped towards the lever (see figure 5).
Regarding claim 17, the strap comprises a plurality of spaced-apart flat sections (see figure 7; the area between structures 4) configured to facilitate cutting.
Regarding claim 18, a counter-pull handle (7a; see figure 5) is disposed at the first end of the baseplate.
Regarding claim 19, the baseplate includes an integral lever anchor (at 1a) disposed between the first and second ends of the baseplate, the lever anchor receiving the proximate end of the lever (see figure 5); and an integral resilient hook (the tine of the buckle 8) positioned at or near the second end of the baseplate; and a ring (the hole in the strap that accommodates the tine of the buckle 8) sized to fit the hook is attached to the second portion of the strap (see figure 5).
Regarding claim 20, the lever anchor comprises a resilient flange (at 1a) shaped so as to define a transverse channel which captures a first pivot element of the lever (see figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (1,962,285) in view of Brub (2012/0215254).  
Regarding claim 5, Robinson discloses the invention substantially as described above with respect to claim 1, but fails to disclose a releasable connector on the second portion (3a) of the strap.  Attention is drawn to Brub, who teaches it is known to use a releasable connector to secure two portions of a strap to one another (see at least paragraph [0028]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a releasable connector on the second end (3a) of the strap of Robinson according to the teachings of Brub to secure that second end to the rest of the strap.  
Regarding claim 6, Robinson discloses the invention substantially as described above with respect to claim 1.  Robinson further discloses a slot formed in the baseplate sized to receive the strap (see figure 5).   Robinson fails to disclose a releasable connector on the second portion (3a) of the strap.  Attention is drawn to Brub, who teaches it is known to use a releasable connector to secure two portions of a strap to one another (see at least paragraph [0028]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a releasable connector on the second end (3a) of the strap of Robinson according to the teachings of Brub to secure that second end to the rest of the strap.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (1,962,285) in view of Brooks (6,884,254).  
Regarding claims 7 and 8, Robinson discloses the invention substantially as described above with respect to claim 1, but fails to disclose a locking mechanism or latch to secure the lever to the baseplate.  Attention is drawn to Brooks, who teaches it is known to having a locking mechanism to secure a lever to a baseplate of a tourniquet (see column 3, lines 7-17).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a locking mechanism on the tourniquet of Robinson according to the teachings of Brooks to allow the lever to be securely locked to the baseplate to prevent accidental release of the tourniquet.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (1,962,285) in view of McFarlane (1,302,062).  
Regarding claims 9 and 10, Robinson discloses the invention substantially as described above with respect to claim 1, but fails to disclose a lock tab to secure the lever to the strap.  Attention is drawn to McFarlane, who teaches it is known to use a lock tab structure to secure a lever to the strap of a tourniquet (at 17 and 18 of figure 1).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a lock tab structure on the tourniquet of Robinson according to the teachings of McFarlane to allow the lever to be securely locked to the strap to prevent accidental release of the tourniquet.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (1,962,285) in view of Demas et al. (2018/0042616).  Regarding claim 16, Robinson discloses the invention substantially as described above with respect to claim 1, but fails to disclose a finger hole in the second end of the strap.  Attention is drawn to Demas et al., who teach it is known to include a finger hole (5c) in a strap.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a finger hole in the strap second end of Robinson according to the teachings of Demas et al. to make it easier to grab and pull the strap during application of the tourniquet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,194,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,090,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771